PER CURIAM.
Candice Wolfson petitions this Court for a writ of prohibition to prevent the trial judge from presiding over the parties’ post-dissolution proceeding after the trial court denied her verified motion to disqualify. We find that the motion for disqualification was legally sufficient as the trial judge’s comments indicate that she had prejudged the case. See Barnett v. Barnett, 727 So.2d 311, 312 (Fla. 2d DCA 1999) (“While it is well-settled that a judge may form mental impressions and opinions during the course of hearing evidence, he or she may not prejudge the case.”). As such, we conclude that the petitioner’s fear of partiality is reasonable, and we grant the petition. We are confident it will be unnecessary to formally issue the writ. See Van v. Unifund CCR, LLC, 154 So.3d 522 (Fla. 5th DCA 2015); Kopel v. Kopel, 832 So.2d 108 (Fla. 3d DCA 2002); Southeast Bank v. Capua, 584 So.2d 101 (Fla. 3d DCA 1991).
Writ granted.